APPEAL TRANSMITTAL SHEET (non-death penalty)

 

 

 

 

 

___ Recalcitrant witness
___Incustody

___ On bond

____ On probation

Defendant Address-Criminal Case:

 

District Judge:
THOMAS D. SCHROEDER

 

Court Reporter (list all):

Jane Calhoun
Joseph Armstrong
Briana Bell

Coordinator: Keah Marsh

Transmittal to 4CCA of notice of District: District Case No.:
appeal filed: 08/12/19 _| fiddle District of North Carolina 1:13-CR-00435-TDS-1
____ First NOA in Case Division: 4CCA No(s). for any prior NOA:
¥_ Subsequent NOA-same party 15-4057
___ Subsequent NOA-new party Caption: 4CCA Case Manager:
____ Subsequent NOA-cross appeal USA
___PaperROA ___ Paper Supp. | BRIAN DAVID HILL
Vols:
Other:
Exceptional Circumstances: __ Bail ___Interlocutory __Recalcitrant Witness | Other
Confinement-Criminal Case: Fee Status:
___ Death row-use DP Transmittal ___No fee required (USA appeal) ____ Appeal fees paid in full ___ Fee not paid

Criminal Cases:
| ¥ District court granted & did not revoke CJA status (continues on appeal)

___ District court granted CJA & later revoked status (must pay fee or apply to 4CCA) —
___ District court never granted CJA status (must pay fee or apply to 4CCA)

Civil, Habeas & 2255 Cases:

____ Court granted & did not revoke IFP status (continues on appeal)

____ Court granted IFP & later revoked status (must pay fee or apply to 4CCA)
Court never granted IFP status (must pay fee or apply to 4CCA)

PLRA Cases:

____ Proceeded PLRA in district court, no 3-strike determination (must apply to 4CCA)
____ Proceeded PLRA in district court, determined to be 3-striker (must apply to 4CCA)

 

 

Sealed Status (check all that apply):
_¥_ Portions of record under seal
___ Entire record under seal

___ Party names under seal

Docket under seal

 

___No in-court hearings held

____ Other:

 

Record Status for Pro Se Appeals (check any applicable):
____ Assembled electronic record transmitted
___ Additional sealed record emailed to 4cca-filing

___ Paper record or supplement shipped to 4CCA

___ In-court hearings held — all transcript on file

ve In-court hearings held — all transcript not on file

Record Status for Counseled Appeals (check any applicable):
___ Assembled electronic record available if requested

____ Additional sealed record available if requested

___ Paper record or supplement available if requested

___No in-court hearings held
___In-court hearings held — all transcript on file

___In-court hearings held — all transcript not on file

___ Other:

 

 

Deputy Clerk: /S/ Joy Daniel

Phone; 336-332-6030 Date: 09/13/19

 

01/2012

Case 1:13-cr-00435-TDS Document 191 Filed 09/13/19 Pane 1 of 1

 
